Citation Nr: 9924859	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-44 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an extra-schedular evaluation for 
bilateral sensorineural hearing loss, currently rated as zero 
percent disabling.

2.  Entitlement to an extra-schedular evaluation for 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In December 1996, the Board denied the issues of entitlement 
to increased schedular evaluations for bilateral 
sensorineural hearing loss and tinnitus, but remanded the 
issues of entitlement to extra-schedular evaluations for 
hearing loss and tinnitus.  The RO completed the requested 
development to the extent possible.  In 1998 and 1999 
supplemental statements of the case, the RO determined that 
extra-schedular evaluations for bilateral sensorineural 
hearing loss and tinnitus were not warranted.

In July 1999 written argument to the Board, the 
representative addressed the issues of increased schedular 
evaluations for the bilateral sensorineural hearing loss and 
tinnitus, noting that the appeal was based on a disagreement 
with the denial of increased ratings in the March 1994 rating 
decision.  However, this is incorrect since, as previously 
noted, the Board in December 1996 denied the claims for 
increased schedular ratings.  The only remaining issues are 
those of increased ratings on an extraschedular basis.  


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss, 
currently evaluated as zero percent disabling, is neither 
unusual nor exceptional in nature, nor has it been shown to 
markedly interfere with employment or require frequent 
inpatient care as to render impractical the application of 
the regular schedular standards.

2.  The veteran's tinnitus, currently evaluated as 10 percent 
disabling, is neither unusual nor exceptional in nature, nor 
has it been shown to markedly interfere with employment or 
require frequent inpatient care as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  An extra-schedular evaluation for bilateral sensorineural 
hearing loss is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1) (1998).

2.  An extra-schedular evaluation for tinnitus is not 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

In February 1993, the veteran complained that his hearing 
loss had gotten worse.  March 1993 VA audiometry, which was 
not an examination for compensation purposes, revealed the 
following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
5 
15 
65 
65
LEFT
10 
65 
60 
75 

The average puretone threshold at those frequencies was 38 
decibels in the right ear and 53 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  It 
was noted that the veteran had a moderate to severe, 
bilateral, high frequency, sensorineural hearing loss, with 
the left ear being more severe.  

Later that month, the veteran was fitted for hearing aids.  
It was noted that he had average gains of 20 and 25 decibels 
in the right and left ears, respectively.  In April 1993, he 
complained of difficulty with his hearing aids.  It was noted 
that there was a lot of background noise and that his hearing 
had not changed.  The impression was sensorineural hearing 
loss.  In May 1993, the veteran was fitted for another pair 
of hearing aids, and it was noted that the veteran had 
average gains of 15 and 18 decibels in the right and left 
ears, respectively.  

The veteran was afforded a VA audiological evaluation for 
compensation purposes in July 1993.  Audiometry revealed the 
following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
25 
45 
70 
70
LEFT
25 
65 
65 
65 

The average puretone threshold at those frequencies was 53 
decibels in the right ear and 55 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 percent in the left ear.  The 
veteran reported that for 25 years he had had a progressive 
hearing loss and tinnitus.  With regard to tinnitus, it was 
noted that it had had a gradual onset and was bilateral and 
constant.  It was noted that the veteran coped with his 
tinnitus, but that it may have given him headaches.  He 
described it as a medium ringing sound.  The assessment was 
mild to severe, bilateral, sensorineural hearing loss.

In a December 1993 statement, the veteran asserted that his 
hearing had gotten progressively worse and that it had 
affected his work.  Specifically, he said that he was a 
maintenance mechanic by trade.  He reported that his hearing 
was reduced to almost nothing anytime there was any kind of 
loud or background noise and that it was hard to work for 
women because he could not hear their words clearly.  The 
veteran indicated that hearing aids not only made the 
background noises louder, but also made it more difficult to 
hear around loud machines.  He indicated that he could not 
handle the criticism he received when he did not hear or 
understand instructions, and that that his hearing caused him 
to make excuses or not be totally truthful with his 
supervisors.

In a December 1993 statement, an associate of the veteran, 
Mr. S.S., indicated that he had supervised the veteran as a 
maintenance man from May 1989 to March 1991.  He said that 
there were two accidents at work which, in his opinion, could 
have been prevented had the veteran been able to hear what 
was going on around him.  Mr. S. also noted that an expensive 
piece of machinery was damaged, which he believed happened 
because the veteran did not clearly hear his instructions.  
Mr. S. reported that in the first quarter of 1991, when 
business was slow, the veteran was laid off, thus the 
employer could show his lay-off as due to work shortage and 
not have to mention the veteran's handicap.   

In a December 1993 statement, an associate of the veteran, 
Ms. R. G., said that she was a property manager for an 
apartment complex from August 1991 to August 1993, and that 
she had supervised the veteran.  She indicated that it was 
apparent that the veteran's hearing affected his reliability.  
In particular, she noted that, on numerous occasions, she 
tried to contact the veteran via a two-way radio and that the 
veteran could not hear the radio, which made responses to 
emergency calls virtually non-existent.  Ms. G. also 
indicated that the veteran had a pager, which he was unable 
to hear and did not respond to.  Ms. G. noted that, although 
she was not employed with the apartment complex at the time 
of the veteran's departure, she was quite certain that his 
poor hearing was a contributing factor to his dismissal, 
although, in her opinion, the employer would not admit to 
terminating employment due to disability.  
In an April 1994 VA Form 21-4138, the veteran indicated that 
his hearing loss had worsened and that he was terminated from 
his last job because of his hearing loss.  The following 
month, when he was seen by the VA, he reported that his 
hearing aids had not been helpful, particularly in noisy 
places.  It was noted that he apparently had not been using 
his hearing aids.  However, he was now enrolled in school and 
was counseled regarding the use of hearing aids regularly for 
his schoolwork and conversations.

In his October 1994 VA Form 9, the veteran asserted that his 
service-connected disabilities contributed greatly to his 
termination from previous jobs.  He also noted that he had 
returned his hearing aids.

The veteran was afforded an audiometric examination in March 
1998.  He could not perform the puretone test with enough 
reliability for the examiner, a doctorate level audiologist, 
to comment on the test.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 92 
percent in the left ear.  It was noted that, based on the 
speech reception and speech discrimination results, the 
veteran's hearing was normal for speech.

On a March 1998 VA ear disease examination, the veteran 
complained of a hearing loss and reported that he had had 
loud, bilateral, moderately pitched tinnitus since 1968.  He 
indicated that he occasionally got dizzy when he tilted his 
head back or when he leaned down to tie his shoes.  He denied 
any otorrhea or otalgia.  He reported owning three pairs of 
hearing aids, which he said made his ringing worse.  He also 
indicated that he had difficulty with speech discrimination 
when he was in a large room with many people.

The physical examination of the ears was normal. No active 
ear disease was present and there were no infectious problems 
of the middle or inner ear.  It was noted that the puretone 
tests had been invalid because of the veteran's inconsistent 
responses.  It was also noted that testing for speech 
sensitivity revealed that his speech reception threshold was 
normal, which meant that, at least at frequencies of 500 to 
2000 Hertz, his puretone average should be consistent with 
that of a normal hearing individual.  The examiner indicated 
that it was impossible to make a determination regarding the 
veteran's hearing at high frequencies, but that his hearing 
should be normal for speech reception since his speech 
discrimination was within normal limits.  The examiner opined 
that neither the veteran's level of hearing nor his tinnitus 
interfered significantly with his ability to find gainful 
employment.

In a June 1998 supplemental statement of the case, it was 
noted that a review of the veteran's vocational 
rehabilitation folder revealed that he was ineligible for 
benefits.

The veteran failed to report for an additional VA audiometric 
examination scheduled for November 1998.  In a December 1998 
statement, he reported that he did not report for the VA 
examination because he had moved 260 miles from the VA 
medical Center, that he could not get off work to attend, and 
that he had been frustrated in several attempts to get 
through to the right people at the VA.  He also expressed his 
opinion that the VA doctor who had examined him on a few 
prior occasions was unfair in that the examination was 
conducted in a soundproof room, which was unlike the real 
word.  He further stated that he had lost two jobs because of 
his hearing, referring to the letters of Ms. G. and Mr. S.  
He indicated that he was now 50 years old and had to work as 
a security guard in a mobile home park because his hearing 
was not good enough for him to have a good paying job.

The claims folder reflects medical evidence, including 
medical records dated in 1989, that the veteran suffered from 
alcohol dependence and polysubstance abuse with a history of 
job loss due to same. 

Legal Criteria and Analysis

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


The current zero percent evaluation under Code 6100 
contemplates a range of hearing acuity, including some degree 
of hearing impairment, which could result in some 
interference with employment.  The percentages found in the 
Rating Schedule, however, are established by regulation to 
reflect the average impairment in earning capacity resulting 
from the various diseases and injuries and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  The current zero percent 
evaluation does not mean that the appellant has no impairment 
of earning capacity or difficulty in employment; it just 
means that the degree of impairment, or level of disability, 
is noncompensable.  

In order to warrant a compensable rating on an extraschedular 
basis it would have to be shown that the veteran's hearing 
loss and./or tinnitus presents an unusual disability picture 
with such factors as frequent periods of hospitalization or 
marked interference with employment.  Clearly neither of the 
disabilities has required frequent periods of hospitalization 
or, for that matter, frequent medical attention.  The veteran 
asserts that he had lost two jobs because of his bilateral 
hearing loss and that his hearing aids have not improved his 
hearing in noisy environments.  While Mr. S has reported that 
he was a former supervisor of the veteran and expressed his 
belief that the veteran was let go from his job as a 
maintenance man as a result of his hearing loss rather than 
due to a work shortage, the veteran did not choose to submit 
any information from the company that employed him.  
According to Mr. S., two personal injury accidents and an 
incident of damage to property resulted from what Mr. S. 
believed was the veteran's hearing loss.  However, Mr. S.'s 
opinion is only conclusory since it provides no facts.  
Additionally, no reports 




or records of the incidents, which might reflect the role, if 
any, played by the veteran's hearing disability, or any other 
documentation has been submitted.  Although the veteran 
referred to Mr. S. as "his employer," Mr. S. did not 
indicate his position with the company in question and merely 
stated that the veteran had "reported" to him.  Ms. G., the 
veteran former supervisor at an apartment complex where he 
was a maintenance man, also noted that the veteran had 
difficulties performing his duties due to his hearing.  
However, Ms. G. was not employed with the veteran's then 
employer at the time of his termination.  Her opinion that 
the veteran's hearing was a "contributing factor" to his 
dismissal is not based on direct knowledge of the events 
leading to the veteran's termination and, instead, is 
speculation.  She cited examples of the veteran not 
responding to emergency calls or to being paged in the middle 
of the night, purportedly due his hearing loss.  However, 
once again, no statement or other information from the 
employer was submitted and the actual reasons, as opposed to 
speculation by fellow employees, for the termination of the 
veteran's employment remain unknown.  Thus, these statements 
are of limited probative value.

Importantly, the March 1998 VA ear disease examiner opined 
that the veteran's level of hearing did not interfere 
significantly with his ability to find gainful employment, 
and, according to the veteran, he has found other employment 
as a security guard, a job that presumably requires good 
hearing.  

Even though the veteran failed to report for a VA audiometric 
examination, further development is unnecessary.  The RO was 
not required by the December 1996 remand to schedule the 
veteran for a VA examination.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, the purpose of the VA 
examination, for which the veteran failed to report, was to 
determine the severity of the veteran's hearing loss by means 
of hearing tests.  However the issue of an increased 
schedular rating had already been decided by the Board in the 
December 1996 decision and the sole issue on appeal regarding 
the veteran's hearing loss is whether an extra-schedular 



rating is warranted.  The veteran was afforded a VA ear 
disease examination, in which an opinion relevant to the 
issue of an extra-schedular rating was rendered.  The 
examiner noted that the veteran's speech reception threshold 
was normal, stating this indicated indicating that at the 500 
to 2,000 hertz range his puretone average should be 
consistent with that of a normal hearing person.  Based on 
the status of the veteran's disability, the examiner 
expressed the opinion that neither the hearing loss nor 
tinnitus should significantly interfere with employment.  
This is the most probative evidence as to whether the 
veteran's service-connected hearing loss and/or tinnitus 
would cause marked interference with employment or otherwise 
create an unusual disability picture and it clearly goes 
against an extraschedular rating.  Despite the veteran's 
argument that he now has a lesser paying job as a security 
guard, he has provided no competent evidence that his hearing 
loss/tinnitus would make maintenance work in general 
unsuitable for him.  In that regard, he has not identified 
any maintenance positions for which he was rejected due to 
his hearing disability.

In its remand the Board asked the RO to obtain the veteran's 
vocational rehabilitation folder and such was done although 
the folder was not sent to the Board when the claim file was 
returned.  However, the RO indicated having reviewed the 
folder and noted that the veteran had been found ineligible 
(rather than infeasible) for vocational rehabilitation and 
thus the file had no probative value.  Accordingly, and in 
view of the other evidence on file, there is no need to 
remand again for the folder.  

Therefore, as neither the service-connected bilateral 
sensorineural hearing loss nor tinnitus presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards, an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted for either disability. 



ORDER

Entitlement to an extra-schedular evaluation for bilateral 
sensorineural hearing loss is denied.

Entitlement to an extra-schedular evaluation for tinnitus is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

